Title: To Alexander Hamilton from Tobias Lear, 23 January 1800
From: Lear, Tobias
To: Hamilton, Alexander


Mount Vernon, January 23d: 1800
Dear Sir,
Mrs. Washington has put into my hands your letter of the 12th instant, and requests me to acknowledge the receipt of it.
While she expresses the most grateful sensibility for your kind and affectionate condolence, she is sensible that your loss, as well as hers, is irreparable. In resigning herself to the dispensation of Divine Providence, she looks up for consolation to that Being alone in whose hand is the rod of affliction and the Balm of Comfort.
The offer of your services, if, in any occurrence you can be useful to her, is received with gratitude and thankfulness, and she begs that you and Mrs. Hamilton will accept her prayers and best wishes for your health and happiness.
With very great respect & esteem,   I am Dear Sir,   Your sincere & affecte friend

Tobias Lear.
General Hamilton


